Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT BY AND BETWEEN

BLUCORA, INC., INFOSPACE LLC AND PETER MANSOUR

THIS AMENDMENT NO. 2 (this “Amendment”) TO THE EMPLOYMENT AGREEMENT BY AND
BETWEEN BLUCORA, INC., INFOSPACE LLC AND PETER MANSOUR, DATED OCTOBER 6, 2014,
AS AMENDED BY AMENDMENT NO. 1 MADE AND ENTERED INTO ON JANUARY 22, 2016 (the
“Agreement”), is made and entered into this 1st day of July 2016, by Blucora,
Inc. (the “Company”), InfoSpace LLC (“InfoSpace”) and Peter Mansour
(“Executive”). Unless stated otherwise, all capitalized but undefined terms used
in this Amendment No. 2 have the meaning set forth in the Agreement.

WHEREAS, the Company, InfoSpace and Executive wish to amend the Agreement to
address the potential sale of InfoSpace; and

WHEREAS, Section 15(b) of the Agreement states that the Agreement may not be
modified except expressly in a writing signed by both parties;

NOW THEREFORE, the Agreement is hereby amended as follows:

1. Section 1(m) shall be amended in its entirety to read as follows:

“Release” means a full release of claims against the Company substantially in
the form attached as Exhibit A to Amendment No. 2 to the Agreement made and
entered into on June [    ], 2016; provided, however, that notwithstanding the
foregoing, such Release is not intended to and will not waive the Executive’s
rights: (i) to indemnification pursuant to any applicable provision of the
Company’s Bylaws or Certificate of Incorporation, as amended, pursuant to any
written indemnification agreement between the Executive and the Company, or
pursuant to applicable law; (ii) to vested benefits or payments specifically to
be provided to the Executive under this Agreement or any Company employee
benefit plans or policies; or (iii) respecting any claims the Executive may have
solely by virtue of the Executive’s status as a stockholder of the Company. The
Release also shall not include claims that an employee cannot lawfully release
through execution of a general release of claims. Notwithstanding the foregoing
such Release shall fully waive and release any claims against the Company with
respect to Section 5(c) of the Agreement.

2. The first paragraph of Section 6(d) shall be amended in its entirety to read
as follows:

Termination of Employment in Connection With a Company Transaction. If the
Company terminates the Executive’s employment without Cause or the Executive
terminates employment with the Company for Good Reason (1) on the day of or
during the 12-month period immediately following the consummation of a Company



--------------------------------------------------------------------------------

Transaction or (2) during the 2-month period prior to the consummation of a
Company Transaction but at the request of any third party participating in or
causing the Company Transaction or otherwise in connection with the Company
Transaction, then subject to Section 6(g), the Executive shall receive the
following payments and benefits; provided, however, that the amount payable
under Section 6(d)(iv) shall be payable only if the Company Transaction
referenced in this paragraph is a Significant Operating Unit Transaction:

3. The following subparagraph (iv) shall be added immediately following
subparagraph (iii) of Section 6(d):

(iv) a sale bonus payment in an amount of $250,000 (less applicable withholding
taxes), which amount shall be payable in a single lump sum on the first payroll
date that is at least 60 days following the Termination Date (but, in any event,
by no later than March 15 of the calendar year immediately following the
calendar year that includes the Termination Date), in accordance with
Section 13(b)(ii);

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2.

 

BLUCORA, INC.    By:  

/s/ John S. Clendening

   Date: June 30, 2016 Name:   John S. Clendening    Title:   President and
Chief Executive Officer    INFOSPACE LLC    By:  

/s/ John S. Clendening

   Date: June 30, 2016 Name:   John S. Clendening   

Title: Chief Executive Officer

Executive

  

/s/ Peter Mansour

   Date: July 1, 2016 Peter Mansour   

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

This General Release and Waiver of Claims (this “Release”) is executed by Peter
Mansour (“Executive”) as of the date set forth below, and will become effective
as of the “Effective Date” as defined below. This Release is in consideration of
severance benefits to be paid to Executive by Blucora, Inc., a Delaware
corporation (the “Company”), pursuant to the Employment Agreement between
Executive and the Company dated as of October 6, 2014, as amended by Amendment
No. 1 dated January 22, 2016 and Amendment No. 2 dated July 1, 2016 (the
“Employment Agreement”). Execution of this Release without revocation by
Executive will satisfy the requirement, set forth in Section 6(g) of the
Employment Agreement, that Executive execute a general release and waiver of
claims in order to receive severance benefits pursuant to the Employment
Agreement. For the avoidance of doubt, this Release replaces in its entirety the
“General Release of All Claims” attached as Exhibit B to the Employment
Agreement between Executive and the Company dated as of October 6, 2014.

1. Termination of Employment

Executive acknowledges that his employment with the Company and any of its
subsidiaries (collectively, the “Company Group”) and any and all appointments he
held with any member of the Company Group, whether as officer, director,
employee, consultant, agent or otherwise, terminated as of             (the
“Termination Date”). Effective as of the Termination Date, Executive has not had
or exercised or purported to have or exercise any authority to act on behalf of
the Company or any other member of the Company Group, nor will Executive have or
exercise or purport to have or exercise such authority in the future.

2. Waiver and Release

 

  (a)

Executive, for and on behalf of himself and his heirs and assigns, hereby waives
and releases any common law, statutory or other complaints, claims, charges or
causes of action arising out of or relating to Executive’s employment or
termination of employment with, or Executive’s serving in any capacity in
respect of any member of the Company Group (collectively, “Claims”). The Claims
waived and released by this Release include any and all Claims, whether known or
unknown, whether in law or in equity, which Executive may now have or ever had
against any member of the Company Group or any shareholder, employee, officer,
director, agent, attorney, representative, trustee, administrator or fiduciary
of any member of the Company Group (collectively, the “Company Releasees”) up to
and including the date of Executive’s execution of this Agreement. The Claims
waived and released by this Release include, without limitation, any and all
Claims arising out of Executive’s employment with the Company Group under, by
way of example and not limitation, the Age Discrimination in Employment Act of
1967 (“ADEA”, a law which prohibits discrimination on the basis of age against
persons age 40 and older), the National Labor Relations Act, the Civil Rights
Act of 1991, the Americans With

 

- 3 -



--------------------------------------------------------------------------------

  Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family Medical Leave Act,
the Securities Act of 1933, the Securities Exchange Act of 1934, and the
Washington Law Against Discrimination, all as amended, and all other federal,
state and local statutes, ordinances, regulations and the common law, and any
and all Claims arising out of any express or implied contract, except as
described in Paragraphs 2(b) and 2(c) below.

 

  (b) The waiver and release set forth in this Section 2 is intended to be
construed as broadly and comprehensively as applicable law permits. The waiver
and release shall not be construed as waiving or releasing any claim or right
that as a matter of law cannot be waived or released, including Executive’s
right to file a charge with the Equal Employment Opportunity Commission or other
government agency; however, Executive waives any right to recover monetary
remedies and agrees that he will not accept any monetary remedy as a result of
any such charge or as a result of any legal action taken against the Company by
any such agency.

 

  (c) Notwithstanding anything else in this Release, Executive does not waive or
release claims with respect to:

(i) Executive’s entitlement, if any, to severance benefits pursuant to the
Employment Agreement;

(ii) vested benefits or payments specifically to be provided to the Executive
pursuant to the Employment Agreement or any Company employee benefit plans or
policies;

(iii) indemnification pursuant to any applicable provision of the Company’s
Bylaws or Certificate of Incorporation, as amended, pursuant to any written
indemnification agreement between the Executive and the Company, or pursuant to
applicable law;

(iv) any claims which the Executive may have solely by virtue of the Executive’s
status as a shareholder of the Company; or

(v) unemployment compensation to which Executive may be entitled under
applicable law.

Notwithstanding anything to the contrary in this Section 2(c), this Release
shall fully waive and release any claims against the Company with respect to
Section 5(c) of the Agreement.

 

  (d) Executive represents and warrants that he is the sole owner of the actual
or alleged Claims that are released hereby, that the same have not been
assigned, transferred, or disposed of in fact, by operation of law, or in any
manner, and that he has the full right and power to grant, execute and deliver
the releases, undertakings, and agreements contained herein.

 

  (e) Executive represents that he has not filed any complaints, charges or
lawsuits against the Company with any governmental agency or any court based on
Claims that are released and waived by this Release.

 

- 4 -



--------------------------------------------------------------------------------

3. No Admission of Wrongdoing

This Release shall not be construed as an admission by either party of any
wrongful or unlawful act or breach of contract.

4. Binding Agreement; Successors and Assigns

This Release binds Executive’s heirs, administrators, representatives,
executors, successors, and assigns, and will inure to the benefit of the
respective heirs, administrators, representatives, executors, successors, and
assigns of any person or entity as to whom the waiver and release set forth in
Section 2 applies.

5. Other Agreements

This Release does not supersede or modify in any way Executive’s continuing
obligations pursuant to the Employment Agreement (including Exhibit A thereto)
or the dispute resolution provisions of the Employment Agreement (including
Exhibit A thereto).

6. Knowing and Voluntary Agreement; Consideration and Revocation Periods

 

  (a) Executive acknowledges that he has been given twenty-one (21) calendar
days from the date of receipt of this Release to consider all of the provisions
of this Release and that if he signs this Release before the 21-day period has
ended he knowingly and voluntarily waives some or all of such 21-day period.

 

  (b) Executive represents that (i) he has read this Release carefully, (ii) he
has hereby been advised by the Company to consult an attorney of his choice and
has either done so or voluntarily chosen not to do so, (iii) he fully
understands that by signing below he is giving up certain rights which he might
otherwise have to sue or assert a claim against any of the Company Releasees,
and (iv) he has not been forced or pressured in any manner whatsoever to sign
this Release, and agrees to all of its terms voluntarily.

 

  (c) Executive shall have seven (7) calendar days from the date of his
execution of this Release (the “Revocation Period”) in which he may revoke this
Release. Such revocation must be in writing and delivered, prior to the
expiration of the Revocation Period, to the attention of the Company’s Chief
Executive Officer at the Company’s then-current headquarters address. If
Executive revokes this Release during the Revocation Period, then the Release
shall be null and void and without effect.

7. Effective Date

The Effective Date of this Release will be day after the Revocation Period
expires without revocation by Executive.

IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.

 

 

          Dated:  

 

 

 

- 5 -